






EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement ") is effective May 20, 2015 (the
“Effective Date”) by and between U.S. Auto Parts Network, Inc., a Delaware
corporation (the “Company”), and David Eisler, an individual (the “Executive”).
WHEREAS, the parties hereto desire to document the terms of Executive’s
employment with the Company.
1. Duties and Responsibilities.
A. Executive shall serve as the Company’s Vice President, General Counsel and
Secretary, reporting directly to the Company’s Chief Executive Officer.
Executive’s employment shall commence on June 22, 2015 (the “Start Date”).
Executive shall have the duties and powers at the Company that are customary for
an individual holding such positions.
B. Executive agrees to use his best efforts to advance the business and welfare
of the Company, to render his services under this Agreement faithfully,
diligently and to the best of his ability.
C. Executive shall be based at the Company’s office located at Carson,
California, or at such other offices of the Company located within 30 miles of
such offices.
2. Employment Period. Following the Effective Date, Executive’s employment with
the Company shall be governed by the provisions of this Agreement for the period
commencing as of the Start Date and continuing until the earlier of
(i) Executive’s termination of employment with the Company for any reason, or
(ii) the fifth anniversary of the Start Date (the “Employment Period ”).
Provided that Executive’s employment has not been or is not being terminated for
any reason, Executive and the Company agree to negotiate in good faith prior to
the end of the Employment Period to enter into a new Employment Agreement to
take effect after the Employment Period.
3. Cash Compensation.
A. Annual Salary. Executive’s base salary shall be $235,000 per year (the
“Annual Salary”), which shall be payable in accordance with the Company’s
standard payroll schedule (but in no event less frequent than on a monthly
basis), and may be increased from time to time at the discretion of the
Compensation Committee of the Company’s Board of Directors (the “ Compensation
Committee ”). The Compensation Committee shall review Executive’s Annual Salary
at least annually and may increase the Annual Salary from time to time at its
sole discretion. Any increased Annual Salary shall thereupon be the “Annual
Salary” for the purposes hereof. Executive’s Annual Salary shall not be
decreased without his prior written consent at any time during the Employment
Period.
B. Annual Target Bonus. Executive shall also be entitled to receive an annual
target incentive bonus of up to 30% of the Executive’s current salary. The
annual bonus shall be based upon the Company achieving its revenue and EBITDA
goals, and Executive meeting the annual goals determined by the Compensation
Committee. The amount of the annual target bonus payable to Executive with
respect to any given year shall be determined by the Compensation Committee. The
annual bonus shall be paid no later than the end of February following the year
for which such bonus is being paid.
C. Applicable Withholdings. The Company shall deduct and withhold from the
compensation payable to Executive hereunder any and all applicable federal,
state and local income and employment withholding taxes and any other amounts
required to be deducted or withheld by the Company under applicable statutes,
regulations, ordinances or orders governing or requiring the withholding or
deduction of amounts otherwise payable as compensation or wages to employees.






--------------------------------------------------------------------------------




4. Equity Compensation.
A.            Initial Grant.  As of the close of business on the date of the
Executive’s first day of employment with the Company, the Company’s Compensation
Committee shall grant Executive non-statutory stock options (the “Initial
Option”) to purchase up to 135,000 shares of the Company’s common stock and
shall vest over four years; 25% of the shares shall vest on the first
anniversary of the grant date and the balance shall vest in 36 equal monthly
installments thereafter. The Initial Option will be granted pursuant to the
Company’s 2007 Omnibus Incentive Plan (the “Plan”), and will be subject to the
terms and conditions of the Plan in effect as of the grant date and the related
stock option agreements. The exercise price for the options shall be equal to
the closing sales price of the Company’s common stock as reported by the Nasdaq
Global Market on the date of grant of the options. Also, as of the close of
business on the date of the Executive’s first day of employment with the
Company, the Company’s Compensation Committee shall grant Executive a restricted
stock unit award (the “Initial Restricted Stock Unit Award”) with respect to
15,666 shares of the Company’s common stock which shall vest in full on February
15, 2016, subject to Executive’s service through such date. The Initial
Restricted Stock Unit Award is subject to the terms and conditions set forth in
the Plan and the related stock unit award agreement.
B. Other Equity Compensation. Executive shall also be entitled to participate in
any other equity incentive plans of the Company. All such other options or other
equity awards will be made at the discretion of the Company’s Compensation
Committee of the Board of Directors pursuant and subject to the terms and
conditions of the applicable equity incentive plan, including any provisions for
repurchase thereof. The option exercise price or value of any equity award
granted to Executive will be established by the Company’s Board of Directors as
of the date such interests are granted but shall not be less than the fair
market value of the class of equity underlying such award. Except with respect
to any restricted stock unit awards granted to Executive (the “RSUs”) (the terms
of which shall be governed by the applicable award agreements), the vesting of
all stock options and other equity compensation awards (both time-based vesting
and performance-based vesting at target level) granted to Executive that are
outstanding on the date of Executive’s termination or resignation shall
accelerate in full in the event that the Executive’s employment is terminated
without Cause (as defined herein) or Executive resigns for Good Reason (as
defined herein) within the period beginning three months before, and ending
twelve months following, a Change in Control (as defined in the Company’s 2007
Omnibus Incentive Plan (the “Plan”)) (each, a “Change in Control Termination”).
In the event of Executive’s termination or resignation for any reason, all stock
options granted to Executive that are outstanding on the date of such
termination or resignation shall remain exercisable until the earlier of (i) the
expiration date set forth in the applicable stock option agreement or (ii) the
expiration of one (1) year measured from the date of Executive’s termination or
resignation. The provisions of this Section 4B of this Agreement shall govern
the acceleration of Executive’s stock options and other equity compensation
awards (other than the RSUs) in the event of a Change in Control Termination and
the period for which Executive’s stock options remain exercisable following
Executive’s termination or resignation for any reason and shall supersede any
provisions to the contrary in any other agreement.
 
C. Equity Bonus Eligibility. Executive shall also be eligible to receive an
annual target incentive bonus, additionally or in the alternative to the annual
cash target incentive bonus described in Section 3B of this Agreement, in the
form of common stock or restricted stock unit awards as determined by the
Compensation Committee.
5. Expense Reimbursement. In addition to the compensation specified in
Section 3, Executive shall be entitled to receive reimbursement from the Company
for all reasonable business expenses incurred by Executive in the performance of
Executive’s duties hereunder, provided that Executive furnishes the Company, not
later than the December 31 of the year following the year in which the expense
was incurred, with vouchers, receipts and other details of such expenses in the
form reasonably required by the Company to substantiate a deduction for such
business expenses under all applicable rules and regulations of federal and
state taxing authorities.




--------------------------------------------------------------------------------




6. Fringe Benefits.
A. Group Plans. Executive shall, throughout the Employment Period, continue to
be eligible to participate in all of the group term life insurance plans, group
health plans, accidental death and dismemberment plans, short-term disability
programs, retirement plans, profit sharing plans or other plans (for which
Executive qualifies) that are available to the executive officers of the
Company. During the Employment Period, the Company will pay for coverage for
Executive and his spouse and dependents residing in Executive’s household
(collectively, the “Dependent “) under the Company’s health plan, and coverage
for Executive under the Company’s accidental death and dismemberment plan and
for short-term disability. In the event Executive elects not to participate in
the Company’s health plan, the Company shall reimburse Executive for the cost of
alternative health care coverage of his choosing for Executive and his
Dependents in an amount up to $1,500 per month. Payment for all other benefit
plans will be paid in accordance with the Company’s policy in effect for similar
executive positions.
B. Vacation. Executive shall be entitled to at least four weeks paid vacation
per year. Vacation shall accrue pursuant to the Company’s vacation benefit
policies.
C. Indemnification. On or prior to the Start Date, the Company and Executive
shall enter into the Company’s standard indemnification agreement for its key
executives.
7. Termination of Employment. Executive’s employment with the Company shall be
“at-will.” This means that it is not for any specified period of time and can be
terminated by Executive or the Company at any time, with or without advance
notice, and for any or no particular reason or cause. Upon such termination,
Executive (or, in the case of Executive’s death, Executive’s estate and
beneficiaries) shall have no further rights to any other compensation or
benefits from the Company on or after the termination of employment except as
follows:
 
A. Termination For Cause. In the event the Company terminates Executive’s
employment with the Company prior to expiration of the Employment Period for
Cause (as defined below), the Company shall pay to Executive the following:
(i) Executive’s unpaid Annual Salary that has been earned through the
termination date of his employment; (ii) Executive’s accrued but unused
vacation; (iii) any accrued expenses pursuant to Section 5 above, and (iv) any
other payments as may be required under applicable law (subsections (i) through
(iv) above shall collectively be referred to herein as the “Required Payments”).
For purposes of this Agreement, “Cause” shall mean that Executive has engaged in
any one of the following: (i) misconduct involving the Company or its assets,
including, without limitation, misappropriation of the Company’s funds or
property; (ii) reckless or willful misconduct in the performance of Executive’s
duties in the event such conduct continues after the Company has provided 30
days written notice to Executive and a reasonable opportunity to cure;
(iii) conviction of, or plea of nolo contender to, any felony or misdemeanor
involving dishonesty or fraud; (iv) the violation of any of the Company’s
policies, including without limitation, the Company’s policies on equal
employment opportunity and the prohibition against unlawful harassment; (v) the
material breach of any provision of this Agreement after 30 days written notice
to Executive of such breach and a reasonable opportunity to cure such breach; or
(vi) any other misconduct that has a material adverse effect on the business or
reputation of the Company.




--------------------------------------------------------------------------------




B. Termination Upon Death or Disability. If Executive dies during the Employment
Period, the Executive’s employment with the Company shall be deemed terminated
as of the date of death, and the obligations of the Company to or with respect
to Executive shall terminate in their entirety upon such date except as
otherwise provided under this Section 7B. If Executive becomes Disabled (as
defined below), then the Company shall have the right, to the extent permitted
by law, to terminate the employment of Executive upon 30 days prior written
notice in writing to Executive. Upon termination of employment due to the death
or Disability of Executive, Executive (or Executive’s estate or beneficiaries in
the case of the death of Executive) shall be entitled to receive the Required
Payments; and Executive shall also be entitled to the following: (i) any unpaid
annual target bonus under Section 3B for the year immediately prior to the year
of such termination (in an amount equal to the bonus percentage accrued by the
Company, pursuant to GAAP, through the last closed accounting month prior to the
time of such termination) and a pro-rated share of Executive’s annual target
bonus under Section 3B for the year of such termination (in an amount equal to
the bonus percentage accrued by the Company, pursuant to GAAP, through the last
closed accounting month prior to the time of such termination), which bonus
amounts shall be paid at the earlier of (A) such time as the Company regularly
pays bonuses, or (B) no later than 2  1 ⁄ 2 months following the calendar year
in which the termination occurs; and (ii) continuation of his Annual Salary
following such termination for a period of one year, which shall be payable in
accordance with the Company’s standard pay schedules; and (iii) in the case of
termination due to Disability, the Company shall reimburse Executive’s COBRA
payments for Executive’s health insurance benefits for a period of one year. For
the purposes of this Agreement, “Disability” shall mean a physical or mental
impairment which, the Board of Directors determines, after consideration and
implementation of reasonable accommodations, precludes the Executive from
performing his essential job functions for a period longer than three
consecutive months or a total of one hundred twenty (120) days in any twelve
month period.
C. Termination for Any Other Reason; Resignation for Good Reason. Should the
Company terminate Executive’s employment (other than for Cause or as a result of
Executive’s Death or Disability), or in the event Executive resigns for Good
Reason (as defined below) within two years following the initial occurrence of
the event giving rise thereto, then the Company shall pay Executive the Required
Payments; and Executive shall also be entitled to the following: (i) any unpaid
annual target bonus under Section 3B for the year immediately prior to the year
of such termination or resignation (in an amount equal to the bonus percentage
accrued by the Company, pursuant to GAAP, through the last closed accounting
month prior to the time of such termination or resignation) and a pro-rated
share of Executive’s annual target bonus under Section 3B for the year of such
termination or resignation (in an amount equal to the bonus percentage accrued
by the Company, pursuant to GAAP, through the last closed accounting month prior
to the time of such termination or resignation), which bonus amounts shall be
paid at the earlier of (A) such time as the Company regularly pays bonuses, or
(B) no later than 2  1 ⁄ 2 months following the calendar year in which the
termination or resignation occurs; (ii) continuation of Executive’s Annual
Salary, which shall be payable in accordance with the Company’s standard pay
schedules for a period of six months; and (iii) the Company shall also reimburse
Executive’s actual COBRA payments for Executive’s health insurance benefits for
a period of one year. This Section 7C is intended to qualify as an involuntary
separation pay arrangement that is exempt from application of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) because certain
severance payments are treated as paid on account of an involuntary separation
(including a separation for Good Reason) and paid in a lump sum within the
“short-term deferral” period following the time the Executive obtains a vested
right to such payments. For the purposes of this Agreement, “Good Reason” shall
mean Executive’s voluntary resignation for any of the following events that
results in a material negative change to the Executive: (i) a reduction without
Executive’s prior written consent in either his level of Annual Salary or his
target annual bonus as a percentage of Annual Salary; (ii) a reduction in the
scope of Executive’s authorities, duties and responsibilities or a reduction in
the authority, duties or responsibilities of the supervisor to whom the
Executive is required to report; (iii) a relocation of Executive more than
thirty (30) miles from the Company’s current corporate headquarters as of the
date hereof; (iv) a material breach of any provision of this Agreement by the
Company; or (v) the failure of the Company to have a successor entity
specifically assume this Agreement. Following a Change in Control (as defined in
the Plan), Good Reason shall include (x) a material negative change in
authority, duties or responsibilities resulting from the Executive no longer
being an executive officer of a publicly-traded company and (y) the Company’s
chief executive officer (immediately prior the Change in Control) no longer
being the chief executive officer of the successor publicly-traded company.
Notwithstanding




--------------------------------------------------------------------------------




anything to the contrary set forth in this Agreement, in addition to the
benefits described in this Section 7C and in Section 4B above, upon a Change in
Control Termination, the six month Executive Annual Salary severance benefit
described above in Section 7C(ii) shall be extended to a period of twelve months
Executive Annual Salary (such six month Executive Annual Salary severance
extension, the “Six Month Extension”) (provided however that if Executive
obtains other employment during the Six Month Extension period, then his
severance payments in respect of the Six Month Extension shall be reduced by any
amounts received by Executive from his new employer during the Six Month
Extension period. Notwithstanding the foregoing, “Good Reason” shall only be
found to exist if prior to Executive’s resignation for Good Reason, the
Executive has provided, not more than 90 days following the initial occurrence
thereof, written notice to the Company of such Good Reason event indicating and
describing the event resulting in such Good Reason, and the Company does not
cure such event within 90 days following the receipt of such notice from
Executive.
 
8. Non-Competition During the Employment Period. Executive acknowledges and
agrees that given the extent and nature of the confidential and proprietary
information he will obtain during the course of his employment with the Company,
it would be inevitable that such confidential information would be disclosed or
utilized by the Executive should he obtain employment from, or otherwise become
associated with, an entity or person that is engaged in a business or enterprise
that directly competes with the Company. Consequently, during any period for
which Executive is receiving payments from the Company, either as wages or as a
severance benefit, Executive shall not, without prior written consent of the
Chief Executive Officer, directly or indirectly own, manage, operate, control or
participate in the ownership, management, operation or control of, or be
employed by or provide advice to, any enterprise that is engaged in any business
directly competitive to that of the Company in the aftermarket auto parts market
in the United States; provided, however, that such restriction shall not apply
to any passive investment representing an interest of less than 1% of an
outstanding class of publicly-traded securities of any company or other
enterprise where Executive does not provide any management, consulting or other
services to such company or enterprise.
9. Proprietary Information. On or prior to the Start Date, Executive shall
execute the Company’s standard Confidential Information and Assignment of
Inventions Agreement (the “Confidentiality Agreement”), which shall be hereby
incorporated by this reference as if set forth fully herein. Executive’s
obligations pursuant to the Confidentiality Agreement will survive termination
of Executive’s employment with the Company. Executive agrees that he will not
use or disclose to the Company any confidential or proprietary information from
any of his prior employers.
10. Successors and Assigns. This Agreement is personal in its nature and the
Executive shall not assign or transfer his rights under this Agreement. The
provisions of this Agreement shall inure to the benefit of, and shall be binding
on, each successor of the Company whether by merger, consolidation, transfer of
all or substantially all assets, or otherwise, and the heirs and legal
representatives of Executive.
11. Notices. Any notices, demands or other communications required or desired to
be given by any party shall be in writing and shall be validly given to another
party if served either personally or via overnight delivery service such as
Federal Express, postage prepaid, return receipt requested. If such notice,
demand or other communication shall be served personally, service shall be
conclusively deemed made at the time of such personal service. If such notice,
demand or other communication is given by overnight delivery, such notice shall
be conclusively deemed given two business days after the deposit thereof
addressed to the party to whom such notice, demand or other communication is to
be given as hereinafter set forth:
 




--------------------------------------------------------------------------------






 
 
 
 
 
 
 
To the Company:
  
U.S. Auto Parts Network, Inc.
16941 Keegan Ave.
 
 
 
  
Carson, California 90746
 
 
 
  
Attn: Chief Executive Officer
 
 
 
 
 
To Executive:
  
At Executive’s last residence as provided by
 
 
 
  
Executive to the Company for payroll records.

 
Any party may change such party’s address for the purpose of receiving notices,
demands and other communications by providing written notice to the other party
in the manner described in this Section 11.
12. Governing Documents. This Agreement, along with the documents expressly
referenced in this Agreement, constitute the entire agreement and understanding
of the Company and Executive with respect to the terms and conditions of
Executive’s employment with the Company and the payment of severance benefits,
and supersedes all prior and contemporaneous written or verbal agreements and
understandings between Executive and the Company relating to such subject
matter. This Agreement may only be amended by written instrument signed by
Executive and an authorized officer of the Company. Any and all prior
agreements, understandings or representations relating to the Executive’s
employment with the Company are terminated and cancelled in their entirety and
are of no further force or effect.
13. Governing Law. The provisions of this letter agreement will be construed and
interpreted under the laws of the State of California. If any provision of this
Agreement as applied to any party or to any circumstance should be adjudged by a
court of competent jurisdiction to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court, the application of any other
provision of this Agreement, or the enforceability or invalidity of this
Agreement as a whole. Should any provision of this Agreement become or be deemed
invalid, illegal or unenforceable in any jurisdiction by reason of the scope,
extent or duration of its coverage, then such provision shall be deemed amended
to the extent necessary to conform to applicable law so as to be valid and
enforceable or, if such provision cannot be so amended without materially
altering the intention of the parties, then such provision will be stricken and
the remainder of this Agreement shall continue in full force and effect.
14. Remedies. All rights and remedies provided pursuant to this Agreement or by
law shall be cumulative, and no such right or remedy shall be exclusive of any
other. A party may pursue any one or more rights or remedies hereunder, or may
seek damages or specific performance in the event of another party’s breach
hereunder, or may pursue any other remedy by law or equity, whether or not
stated in this Agreement.
15. No Waiver. The waiver by either party of a breach of any provision of this
Agreement shall not operate as, or be construed as, a waiver of any later breach
of that provision.
16. Counterparts. This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument.




--------------------------------------------------------------------------------




17. Section 409A.
(a) Notwithstanding anything to the contrary herein, the following provisions
apply to the extent severance benefits provided herein are subject to
Section 409A of Code and the regulations and other guidance thereunder and any
state law of similar effect (collectively “Section 409A”). Severance benefits
shall not commence until Executive has a “separation from service” for purposes
of Section 409A. Each installment of severance benefits is a separate “payment”
for purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and the severance
benefits are intended to satisfy the exemptions from application of Section 409A
provided under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9). However, if such exemptions are not available and Executive is,
upon separation from service, a “specified employee” for purposes of
Section 409A, then, solely to the extent necessary to avoid adverse personal tax
consequences under Section 409A, the timing of the severance benefits payments
shall be delayed until the earlier of (i) six (6) months and one day after
Executive’s separation from service, or (ii) Executive’s death. The parties
acknowledge that the exemptions from application of Section 409A to severance
benefits are fact specific, and any later amendment of this Agreement to alter
the timing, amount or conditions that will trigger payment of severance benefits
may preclude the ability of severance benefits provided under this Agreement to
qualify for an exemption.
(b) It is intended that this Agreement shall comply with the requirements of
Section 409A, and any ambiguity contained herein shall be interpreted in such
manner so as to avoid adverse personal tax consequences under Section 409A.
Notwithstanding the foregoing, the Company shall in no event be obligated to
indemnify the Executive for any taxes or interest that may be assessed by the
IRS pursuant to Section 409A of the Code to payments made pursuant to this
Agreement. To the extent that any severance benefit payments are delayed as
required by this Agreement due to the application of Section 409A, all suspended
payments shall earn and accrue interest at the prevailing “Prime Rate” of
interest as published by The Wall Street Journal at the time the payment is
made, and any suspended payment when so made, shall be made as a lump sum
payment, including accrued interest.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
 
 
U.S. AUTO PARTS NETWORK, INC.
 
 
 
 
By:
 
/s/ Shane Evangelist
 
Print Name:
 
Shane Evangelist
 
Title:
 
Chief Executive Officer
 
Address:
 
16941 Keegan Avenue
Carson, CA 90746
 
 
 
EXECUTIVE
 
 
 
/s/ David Eisler
 
David Eisler
 

 








